Citation Nr: 1031621	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  07-28 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to increased initial evaluations for residuals, 
history of transitional cell carcinoma of the bladder, with 
involvement of left kidney resulting in left nephrectomy, in 
excess of 0 percent from November 13, 2002, to October 16, 2008; 
in excess of 10 percent from October 17, 2008 to June 15, 2009; 
and, after a period of a temporary total rating, in excess of 30 
percent from July 29, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran served on active duty from May 1942 to November 1945.  

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
regional office (RO).  That rating decision granted service 
connection for residuals of bladder cancer and assigned an 
initial noncompensable rating.  In June 2009, the Board remanded 
the case for additional development.  In a March 2010 rating 
decision, the RO recharacterized the service connected disability 
as residuals, history of transitional cell carcinoma of the 
bladder, with involvement of left kidney resulting in left 
nephrectomy, and granted a 10 percent evaluation from October 17, 
2008, a 100 percent evaluation from June 16, 2009, and a 30 
percent evaluation from July 29, 2009.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Diagnostic Code 7528 provides that a 100 percent disability 
evaluation will be assigned for malignant neoplasms of the 
genitourinary system.  Following cessation of surgical, X-ray, 
antineoplastic chemotherapy, or other therapeutic procedure, the 
rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination shall be 
subject to the provisions of 38 C.F.R. § 3.105(e) (2009).  If 
there has been no local reoccurrence or metastasis, the 
disability is rated on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, 
Diagnostic Code 7528, Note.  

A review of the recent history of the claim is indicated.  A VA 
examination in May 2008 noted that the Veteran had no signs of 
recurrence of his bladder cancer, and no urinary symptoms.  His 
urologic condition was described as stable.  In May 2009, the 
Veteran's representative submitted, along with a waiver of RO 
consideration, a VA CT report dated in February 2009 that showed 
a suspected urothelial tumor of the left renal collecting system.  
Given this finding, the Board remanded the case in June 2009 for 
an examination to determine whether there had been a local 
recurrence or metastasis of the service connected bladder 
carcinoma, and whether there was any current voiding dysfunction 
or renal dysfunction as a result of the service connected 
disability.

The VA examination conducted in September 2009 found no evidence 
of recurrence of bladder cancer, but diagnosed urothelial cancer 
resulting in left nephrectomy that was described as a continuum 
of the original condition.  This resulted in the RO expanding the 
service connected disability to residuals, history of 
transitional cell carcinoma of the bladder, with involvement of 
left kidney resulting in left nephrectomy, and rating the current 
disability based on residuals.  

Subsequent to the VA examination, a December 2009 operative 
report was received that included a diagnosis of bladder cancer 
and noted the Veteran underwent a transurethral resection of the 
prostate.  Most recently, a July 2010 statement from the 
Veteran's treating physician, R.Z., M.D., stated that the Veteran 
had surgery on July 1, 2010, and "it was discovered that he has 
a recurrence of bladder cancer."  That statement was submitted 
directly to the Board, without a waiver of consideration by the 
RO.  On remand, it must be reviewed.  38 C.F.R. § 20.1304.

Since the Veteran would be entitled to a 100 percent evaluation 
for current malignancy under Diagnostic Code 7528, and because 
the recently received medical records are not clear regarding the 
onset of the recurrence of bladder cancer, the Board is of the 
opinion that additional medical records and a medical opinion 
should be obtained prior to the Board's adjudication of the 
claim.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  After securing the necessary release(s), 
the RO should obtain complete records of 
treatment of the Veteran from R.Z., M.D., 
since April 2009, as well as complete records 
concerning surgery undergone by the Veteran 
in December 2009 and July 2010 at Florida 
Medical Center.  All records obtained should 
be associated with the claims folder.

2.  Following the above, the RO should have 
the claims folder reviewed by an appropriate 
physician to obtain an opinion as the most 
likely date of local recurrence or metastasis 
of the Veteran's bladder cancer.  The 
physician should set forth complete rationale 
for the conclusions reached in a printed 
(typewritten) report.

3.  Thereafter, the AMC/RO should 
readjudicate the issue on appeal.  In 
readjudicating the claim, the AMC/RO must 
indicate its consideration as to whether the 
initial rating should be "staged."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  
The AMC/RO should then issue the Veteran and 
his representative a supplemental statement 
of the case and afford them the appropriate 
opportunity to respond.  Thereafter, the case 
should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



